Name: Commission Regulation (EC) No 2737/1999 of 21 December 1999 amending Regulation (EEC) No 2807/83 laying down detailed rules for recording information on Member States' catches of fish
 Type: Regulation
 Subject Matter: information technology and data processing;  fisheries;  natural environment
 Date Published: nan

 Avis juridique important|31999R2737Commission Regulation (EC) No 2737/1999 of 21 December 1999 amending Regulation (EEC) No 2807/83 laying down detailed rules for recording information on Member States' catches of fish Official Journal L 328 , 22/12/1999 P. 0054 - 0058COMMISSION REGULATION (EC) No 2737/1999of 21 December 1999amending Regulation (EEC) No 2807/83 laying down detailed rules for recording information on Member States' catches of fishTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 establishing a control system applicable to the common fisheries policy(1), as amended by Regulation (EC) No 2846/98(2), and in particular Article 6(8) thereof,Whereas:(1) Article 6(2) of Regulation (EEC) No 2847/93 provides that from 1 January 2000 catches of an amount greater than 50 kg of live-weight equivalent of any species retained on board must be recorded in the logbook. However, for fisheries operations in the Mediterranean Sea, only the species indicated on a list adopted under that Article must be recorded in the logbook.(2) According to Article 40 of Regulation (EEC) No 2847/93, the provisions contained in that Regulation concerning the logbook and the landing declaration will apply, with effect from 1 january 2000, to fisheries operations in the Mediterranean.(3) It is necessary, therefore, to amend, with effect from 1 January 2000, Commission Regulation (EEC) No 2807/83 of 22 September 1983 laying down detailed rules for recording information on Member States' catches of fish(3), as last amended by Regulation (EC) No 1488/98(4), in order to ensure that the requirements are met.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for fisheries and aquaculture,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 2807/83 is hereby amended as follows:1. Article 1 is replaced by the following: "Article 11. The masters of Community fishing vessels whose length overall exceeds 10 metres shall record the information referred to in Article 6 of Regulation (EEC) No 2847/93 in their logbook in accordance with the model shown in Annex I, for all fishing zones except those comprised in NAFO 1 and ICES V(a) and XIV, and in accordance with the model shown in Annex II, for the latter zones. However, the model shown in Annex IIa may be used for fisheries operations carried on exclusively in the Mediterranean by the masters of Community fishing vessels whose length overall does not exceed 18 metres and which make daily fishing trips in a single fishing zone and keep on board one type of fishing gear only.2. The logbook shown in Annex I, II or IIa shall also be kept in the manner prescribed in paragraph 1 when such vessels are operating in the waters of a non-member country, unless the non-member country in question specifically requires a different kind of logbook.3. For fisheries operations in the Mediterranean, any amount greater than 50 kg of live-weight equivalent of any species retained on board shall be recorded in the logbook.4. The codes given in Annex VI and the Three-Alpha codes established by the FAO shall be used for indicating, under the appropriate headings of the logbook, the fishing gear used and the species caught."2. The following is added to Article 2(1): "However, the model shown in Annex IIa may be used if the landing takes place in a port of another Mediterranean coastal Member State, by the masters of Community fishing vessels whose length overall does not exceed 18 metres and which make daily fishing trips in a single fishing zone and keep on board one type of fishing gear only."3. In Annex I, the denominations "Cod", "Haddock", "Saithe", "Whiting", "Plaice", "Common Sole", "Herring" and "Mackerel" are suppressed.4. In the title of Annex IV, the words "Or Annex IIa" are inserted after "Annex I".5. In Annex IV, point 2.4.2. is replaced by the following: "2.4.2. Quantities caught and retained on board (reference No in logbook: (15))Catches of an amount greater than 50 kg of live-weight equivalent of any species retained on board must be recorded in the logbook. However, for fisheries operations in the Mediterranean Sea, only the species indicated on the list contained in Annex VII must be recorded in the logbook."6. In Annex IV, point 3, third indent, the first paragraph is replaced by the following: "Give the weight or quantities actually landed or transhipped for all species."7. In Annex IV, point 3, fourth indent, the letters "GFCM" are inserted after "CECAF", in the title and the paragraph.8. In Annex V, point 2.4.2. is replaced by the following: "2.4.2. Quantities caught and retained on boardCatches of an amount greater than 50 kg of live-weight equivalent of any species retained on board must be recorded in the logbook. However, for fisheries operations in the Mediterranean, only the species indicated on the list contained in Annex VII must be recorded in the logbook."9. In Annex V, point 3, fourth indent, the first paragraph is replaced by the following: "Give the weight or quantities actually landed or transhipped for all species."10. Annex I to this Regulation is inserted as Annex IIa after Annex II.11. Annex VII is replaced by Annex II to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 358, 31.12.1998, p. 5.(3) OJ L 276, 10.10.1983, p. 1.(4) OJ L 196, 14.7.1998, p. 3.ANNEX I"ANNEX II a>PIC FILE= "L_1999328EN.005603.EPS">>PIC FILE= "L_1999328EN.005701.EPS">"ANNEX II"ANNEX VIITABLEList of species to be recorded in the fishing logbook and the landing declaration by vessels operating exclusively in the Mediterranean Sea>TABLE>"